Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
How can the dielectric pillar be on both sides of the conductive pillar it seems applicant is claiming one pillar compared to another pillar/
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6, 7, and8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tsai (8866297).
As to claim 1,Tsai teaches A semiconductor structure (background), comprising: a substrate (item 26 or 12); a plurality of conductive pillars disposed over the substrate (items 36); 5a plurality of dielectric pillars (portions of 54 between item 56), disposed over the substrate, (figure 9a) separated from the conductive pillars (figure 9a); a plurality of dielectric caps disposed over the conductive pillars, separated from the dielectric pillars (item 44); and a sealing layer disposed over the dielectric pillars and the 10dielectric caps (remaining poring of item 54 above 56 and in contact with 44).
	As to claim 2, Tsai teaches further comprising a plurality of air gaps respectively correspondingly positioned between the conductive pillars and the dielectric pillars (figures).
	As to claim 4, Tsai teaches wherein a bottom end of the sealing layer is higher than a bottom end of the dielectric caps (figures by definition).
	As to claim 6, Tsai teaches wherein a width of the dielectric cap is greater than a width of the conductive pillars (see 44 vs 36).
	As to claim7, Tsai teaches wherein a 25distance between the conductive pillars is greater than a distance 262019-0508-US-DA between the dielectric caps (44s are closer to each other than the 36 are closer to each other).
	As to claim 8, Tsai teaches wherein a top width of the dielectric pillar is greater than a bottom width of the dielectric pillar (see figures).
Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ueda (8513809).
a.	As to claim 1,Ueda teaches A semiconductor structure (figures 9), comprising: a substrate (item 7 and 8); a plurality of conductive pillars disposed over the substrate (items 9); 5a plurality of dielectric pillars (item 21), disposed over the substrate, separated from the conductive pillars (figure 9); a plurality of dielectric caps disposed over the conductive pillars (items 10), separated from the dielectric pillars (figures 9); and a sealing layer disposed over the dielectric pillars and the 10dielectric caps (item 23).
b.	As to claim 2, Ueda teaches further comprising a plurality of air gaps respectively correspondingly positioned between the conductive pillars and the dielectric pillars (item 22).
c.	AS to claim 3, Ueda teaches wherein a bottom 15end of the sealing layer is lower than a top end of the dielectric pillars item 23 compare to item 21.
d.	AS to claim 4. Ueda teaches wherein a bottom 15end of the sealing layer is lower than a top end of the dielectric pillars (the part 23 on top of the cap is higher that the top of item 10) .
e.	As to claim 5, Ueda teaches wherein a top end 20of the dielectric pillars is higher than a bottom end of the dielectric caps (item 21 compared to item 10).
g.	As to claim 9, Ueda teaches wherein a bottom width of the dielectric pillar at one side of the conductive pillar is different from a bottom width at another side of the conductive pillar (item 21 compared to the other item 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai.
	Tsai does not explicitly teach that a wherein a bottom width of the dielectric pillar at one side of the conductive pillar is different from another dielectric pillar bottom width at another side of the conductive pillar.
	However applicant does not state how different is different and even small values due slight fabrication error would read on the claim.
	Further slight difference due to process are known to occur. Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide dielectric pillars on opposite sides of conducive pillars to have slightly different bases due to fabrications inconsistences and since it does not affect the final function it would be obvious to keep such devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896